                                                ORDER

          This matter is before the court on the defendant’s [13] Motion for Reconsideration of

Pretrial Detention Order Pursuant to 18 U.S.C.A. § 1342(f). The defendant bases his motion upon

the current spread of the novel coronavirus disease (COVID-19) throughout the country, including

in Mississippi, and upon the particular threat the disease poses to persons confined in detention

facilities. The defendant requests that he be granted pretrial release under conditions the court may

deem appropriate. The prosecution opposes the defendant’s request. The court finds the

defendant’s motion is not well taken and should be denied.

          The defendant is indicted for two counts of distributing five (5) grams or more of

methamphetamine (actual) and two counts of distributing fifty (50) grams or more of

methamphetamine (actual). Along with the serious nature of the charges, the Count referenced the

defendant’s lengthy criminal history that includes violent and narcotics crimes in its decision to

detain.

          The court’s discretion to reopen a detention hearing is founded in 18 U.S.C. § 1342(f),

which states as follows:

          The hearing may be reopened, before or after a determination by the judicial officer,
          at any time before trial if the judicial officer finds that information exists that was
       not known to the movant at the time of the hearing and that has a material bearing
       on the issue whether there are conditions of release that will reasonably assure the
       appearance of such person as required and the safety of any other person and the
       community.

       Although information regarding the current public health crisis incident to the spread of

COVID-19 was not known to the movant at the time of the hearing, the movant offers and the

court agrees that this information, weighed against the defendant’s potential danger to the

community, has no material bearing on whether there are conditions of release that will reasonably

assure the safety of any other person and the community, in particular.

       Finally, the court has no information suggesting the defendant is among those people who,

according to the Centers for Disease Control and Prevention, may be at higher risk for developing

severe illness from COVID-19. See www.coronavirus.gov. Further, the government represents,

upon information and belief, based upon information provided by the United States’ Marshal

Service, that there are no confirmed cases of COVID-19 at any pre-trial detention facility housing

federal detainees.

       THEREFORE, the defendant’s Motion for Reconsideration of Pretrial Detention Order

Pursuant to 18 U.S.C.A. § 1342(f) is DENIED.

       SO ORDERED this, the 3rd day of April, 2020.

                                           /s/ Jane M. Virden
                                           UNITED STATES MAGISTRATE JUDGE
